                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS


ROBERT D. BEAUPRE,

          Plaintiff,


v.
                                        CA No. 18-10968-DJC

SEACOAST SALES, INC. and JOHN
HADDAD.

          Defendants.



  ORDER ON PLAINTIFF’S MOTION TO COMPEL, AND DEFENDANTS’ MOTION
                      FOR A PROTECTIVE ORDER


CABELL, U.S.M.J.

     Two related motions pend before the court, including

Plaintiff Robert Beaupre’s Motion to Compel Responses to

Plaintiff’s Discovery Requests (D. 33), and Defendants’ Motion

for a Protective Order Regarding Depositions Scheduled for

December 12, 2019 and December 17 and 18, 2019 (D. 38).    For the

reasons chiefly articulated in court and referenced below, the

motions are allowed in part and denied in part.

     Relevant Background

     Defendant Seacoast, led by co-defendant Haddad, is a food

and beverage brokerage firm that helps suppliers distribute

their products to various grocery markets and food stores.
Haddad hired the plaintiff as Director of Sales to grow the

company’s sales, reportedly by servicing existing clients,

helping to procure new ones, and by assisting on other accounts

not specifically assigned to him.     The plaintiff contends that

he performed well but that the defendants terminated him because

his age forced the company to pay more in health-care related

costs than the company was willing to pay, and then replaced him

with a younger person.

     The plaintiff seeks inter alia discovery regarding the

company’s financial performance for the three-year period

running from the year before he was hired through the year

following his termination, and his replacement’s personnel file.

The plaintiff argues that such discovery will show whether he

performed well (as he contends) and thus is relevant to

establish liability as well as to show that the defendants’

articulated reason for terminating him (poor performance) is a

pretext for age discrimination.   The defendants contend

generally that the plaintiff’s requests are overly broad and

should be limited to the handful of accounts specifically under

the plaintiff’s responsibility.

     Discussion

     A. The Plaintiff’s Motion to Compel

     With respect to the first set of documents requested

concerning the company’s financial information (First Requests

                                  2
for Production #37, #39, #68, and #69), the court finds for the

reasons discussed in court that the information sought is

relevant and discoverable.   The court accordingly compels the

production of those documents with the following limitations.

The defendants are only required to produce documents for the

roughly three-year timeframe beginning one year before the

plaintiff’s hiring and running through one year after his

termination.   As discussed at the hearing, the plaintiff will

endeavor to provide more specific requests for the exact

documents sought (such as year-end reports, summaries, financial

statements, etc.), and the defendants retain the right to

interpose an objection based on undue burden or privilege.

     With respect to the second set of documents requested

concerning accounts that the plaintiff was charged with

servicing (First Requests #41, #42, and #46), the court

similarly finds that the documents sought are relevant and will

compel their production subject to the same limitations noted

above.

     With respect to the third set of documents requested

concerning the personnel file and daily travel diary of another

Seacoast employee, Peter McArdle, the court will compel only the

production of documents establishing McArdle’s age and

comparative qualifications for the position.   The court is not

persuaded that the needs of this case entitle the plaintiff to

                                 3
any information beyond those bearing on the plaintiff’s

assertion that he was replaced with someone younger and arguably

less qualified than he.


     B. The Defendants’ Motion For a Protective Order

     The defendants object to the breadth of the scope of the

noticed 30(b)(6) deposition of Seacoast as it relates to topics

#13, #20, #22, #23, #24.    For largely the same reasons discussed

above and in court, the court finds that the topics the

plaintiff seeks to depose Seacoast’s representative about are

generally appropriate.    That being said, the court agrees that

the verbiage requiring the designee to be versant on “all

matters” or “all documents” renders the notice overbroad and

unduly burdensome.   Accordingly, while Seacoast should (as the

pertinent discovery rules require) make best efforts to

designate one who is in fact knowledgeable on the topics listed,

the designee is not expected to literally be knowledgeable on

“all” matters or documents.    Further, the relevant time frame

should be limited to the three-year period discussed above.

     The defendants also request that any limitations imposed on

the 30(b)(6) depositions also be imposed on the noticed

depositions of John Haddad, Pamela Harding, and Peter McArdle.

The court agrees; the approximate three-year timeframe for the

relevant inquiry will apply to these depositions as well.


                                  4
     Finally, the defendants seek to limit the scope of the

topics of the noticed third-party deposition of Hannaford Bros.,

Co. (Hannaford), a long-time Seacoast partner (Topics #1-4).

Though the defendants are correct that a party may in certain

cases seek a protective order for a third-party deposition, no

protective order is warranted here.    The information sought by

the plaintiff is relevant and Hannaford itself has not moved to

quash or asked for a protective order.    Accordingly, this

deposition may go forward, but subject to the same restrictions

on the relevant timeframe stated above.




SO ORDERED.

                                      /s/ Donald L. Cabell
                                      DONALD L. CABELL, U.S.M.J.

DATED:   December 17, 2019




                                5
